Citation Nr: 0302848	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  96-42 057A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Columbia, South Carolina


THE ISSUE

Entitlement to service connection for varicose veins of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from November 5, 1979 to 
January 13, 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision denying 
service connection for varicose veins.  In November 2000 the 
Board remanded this matter for additional development.  It 
has been returned for further appellate consideration.


FINDING OF FACT

The veteran's varicose veins of the lower extremities began 
during his military service.


CONCLUSION OF LAW

The veteran has varicose veins of the lower extremities that 
are the result of disease incurred during active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§3.303(a)(2002).  In addition, certain chronic diseases shall 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  If 
a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§3.303(b) (2002).  

The veteran's service medical records are unremarkable for 
complaint of, or treatment for varicose veins.  VA outpatient 
treatment records reflect treatment for complaints of 
varicose vein problems in June 1994.  In November 1996, 
varicose veins were noted again.  In February 1997, VA 
outpatient progress notes reflect complaints of scaling above 
the areas of the varicose veins.

A November 1997 VA examination report shows that both legs 
had varicosities with larger predominance on the right thigh 
and the left leg.  The right thigh varicosities were very 
large.  The left leg varicosities were more superficial and 
clustered.  During an April 2002 VA examination, a history of 
dark bluish spots on his lower extremities was noted.  The 
veteran reported aching with an onset in 1989.  A physical 
examination revealed severe varicosities in the legs 
bilaterally in the calves as well as in the thighs.  The 
diagnosis was of severe lower extremity varicose veins.  The 
examiner reported that "[i]t cannot be excluded that this 
condition is related or attributable to his military 
service."  Further, the examiner considered it significant 
that the veteran is very obese and according to his claims 
file had been obese at the time of his service, and was on 
his feet a lot during service.  

At a hearing held before the RO in April 1997 the veteran's 
wife testified that she first noticed the varicose vein 
condition in 1981.  She stated that she is not a doctor but 
she noticed that the veins were blue, sticking out above the 
skin.  She testified that the veins were not giving the 
veteran trouble while he was in service.  She related that 
over the years the veins had gotten progressively worse.  At 
a hearing before the Board, held in September 2000, the 
veteran testified that he began developing the varicose veins 
around 1982 and that at that time he did not seek treatment 
because they were not bothering him.  He testified that he 
was on his feet a lot during service.  He related that the 
veins began to ache after service at which time he felt he 
needed treatment.  That was around 1991 and 1992. 

Having considered the evidence of record, the Board finds 
that there is evidence of a current disability.  Further, 
there is evidence that the varicose veins of the lower 
extremities were present during active duty and continued 
without cessation to the present.  In this regard, the Board 
finds that the veteran's testimony, as well as his wife's, is 
persuasive and competent evidence as to the existence and 
continuity of symptoms over the years.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  In this case, the veteran testified-
as did his wife-that he had noticeable varicose veins during 
service, which became progressively worse over the years.  
This evidence, combined with the VA examiner's conclusion 
that in-service onset could not be ruled out, and according 
the veteran the benefit of the doubt, the Board finds that 
the veteran's varicose veins of the lower extremities began 
during his active military service.  Consequently, the claim 
for service connection for varicose veins of the lower 
extremities is granted.


ORDER

Service connection for varicose veins of the lower 
extremities is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

